Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 December 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 12, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (CN 206191524; hereinafter ‘Du’). The Examiner notes a copy of Du was cited and provided by the Applicant with the IDS dated 29 December 2020.


Regarding claim 2, Du discloses a first sliding groove (not numbered, but clearly seen in at least fig. 3 for receiving the light module 7, see in at least fig. A below) is disposed in the top groove, wherein the light-emitting circuit (7) slides into the first sliding groove from the end opening of the first sliding groove, and positioned in a depth direction of the first sliding groove by cooperating with the first sliding groove, wherein each of two ends of the light-emitting circuit is positioned by cooperating with the end cap located at a same end of the linear luminaire (as seen in at least figs. 1-3).

Regarding claim 3, Du discloses a second sliding groove (formed in 1, not numbered, but clearly seen in at least fig. 3, see annotated fig. A below) is disposed at the groove opening of the top groove, wherein the face casing slide into the second sliding groove from an end opening of the second sliding groove, and positioned in a depth direction of the second sliding groove by cooperating with the second sliding groove, and wherein each of two ends of the face casing is positioned by cooperating with the end cap located at a same end of the linear luminaire (as seen in at least figs. 1-3).

    PNG
    media_image1.png
    579
    699
    media_image1.png
    Greyscale

FIG A: Annotated fig. 3 of Du to clearly denote various parts of the claimed invention.

Regarding claim 8, Du discloses the housing body (1) and the two end caps (at least 2 and/or 3) are metallic structural elements (as disclosed in the translated abstract).

Regarding claim 9, Du discloses the back plate (5) is a plastic structural element or a metallic structural element (as disclosed in the translated abstract).


Regarding claim 12, Du discloses the two end caps (at least 2) are fixedly clamped onto two ends of the housing body, respectively (as disclosed in at least the included translation of the abstract).

Regarding claim 13, Du discloses the back plate (5) is provided with fasteners (the portions of 5 which protrude “up” as seen in at least fig. 2) extending in a length direction of the back plate, and wherein the fasteners are fixedly clamped onto the groove opening of the bottom groove in a depth direction of the bottom groove (as seen in at least fig. 2).

Regarding claim 14, Du discloses first lining walls (side walls of 1) are disposed at bottom inner sides of two sidewalls of the housing body (as seen in at least figs. 1-3), wherein the first connecting plate is provided for connecting two first lining walls, the two first lining walls and the first connecting plate form the bottom groove, and wherein the back plate is fixedly clamped between the two first lining walls (see fig. B below).

    PNG
    media_image2.png
    628
    866
    media_image2.png
    Greyscale

FIG. B: Figure 2 of Du modified to further show additional components.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to at least claim 1, and further in view of Pedersen et al. (US 2010/0295468; hereinafter ‘Pedersen’).

Regarding claims 4-7, Du discloses the claimed invention as indicated above.
Du does not specifically disclose any optical details of the face casing. 
Pedersen teaches a similar linear luminaire including both a prism and diffusing place (as seen in at least fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make Du’s face casing any combination of a diffusing plate (claim 4); a diffusing place and a prism plate covering an outer plate-surface of the diffusing plate (claim 5); a transparent plate, a prism film and a diffusing film, wherein the prism film and the diffusing film overlay the transparent plate, wherein the diffusing film and the prism film are subsequently distributed in a light projection direction of the light-emitting circuit (claim 6); two transparent 
One would have been motivated to do so because it because it is old and well-known in the art to provide various combinations of transparent plates, diffusers, and/or prisms to best suite a desired optical arrangement resulting in the preferred illumination pattern.

Regarding claim 15, Du discloses second lining walls (as noted in fig. B below) are disposed at top inner sides of two sidewalls of the housing body, the two second lining walls and the second connecting plate form the top groove, and wherein the face casing is clamped between the two second lining walls (as seen in at least Du’s figs. 1-3 and annotated fig. B above)
Pedersen discloses two connecting plates (part of 12 next to wall 14 as well as wall 14, fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Pedersen’s second connecting plate is provided for connecting Du’s two second lining walls.
One would have been motivated to do so to provide an additional point of strength as well as plane of heat dissipation to Du’s light.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to at least claim 8 above.


However, Du does not specifically disclose how the third connecting plate is connected to the first connecting plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try connecting Du’s third connecting plates (2) to the first connecting plate by grounding screws.
One would have been motivated to do so as Du’s third connecting plate suggests screw holes in the corners which would fixedly connect the third connecting plate to the first connecting plate of the housing 1 via screws and using screws to dos o is old and well known in the art.

Regarding claim 11, Du discloses an outer serrated gasket sleeves (at least 4, fig. 1) the grounding screw, and is the outer serrated gasket is in contact with the third connecting plate or the first connecting plate (as seen in at least fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar linear lights:
Hoch et al. (US 2016/0327237)
Kan et al. (US 2005/0207166)

Gloisten (US 2003/0185014)
Xu (US 10,634,292)
Su et al. (US 10,794,580)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875